United States Court of Appeals
                                                                                         Fifth Circuit
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                       F I L E D
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                               December 22, 2006
                                      No. 05-61184
                                    Summary Calendar                               Charles R. Fulbruge III
                                  _____________________                                    Clerk


UNITED STATES OF AMERICA,

                                                                       Plaintiff-Appellee
v.
CYNTHIA FLETCHER; GLORIA JEAN BARNES;
DAVID BARNES, Minors, by Rv. THEOTIS
SMITH, As Next Friend, Appearing on
Their Own Behalf and on Behalf of All
Others Similarly Situated,
                                                   Intervenor Plaintiffs-Appellees
v.
STATE OF MISSISSIPPI; ET AL,
                                                                                   Defendants
SIMPSON COUNTY SCHOOL DISTRICT,
                                                                     Defendant-Appellant

                            ---------------------
               Appeal from the United States District Court
                  for the Southern District of Mississippi
                                (3:70-CV-4706)
                            ---------------------
Before SMITH, WIENER, and OWEN, Circuit Judges.
PER CURIAM:*

       On appeal, Defendant-Appellant Simpson County School District

(“the District”) asks this court to reverse the district court’s



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
ruling that denied the District’s efforts to be declared unitary

and the continuing court-supervised desegregation case against it

dismissed.    The district court’s Memorandum Opinion and Order

appealed from granted the District’s motion in part, declaring

unitary   status   in   the   areas   of   student   body   compositions,

transportation, extracurricular activities, and facilities.            It

denied unitary status, however, and thereby retained oversight,

regarding faculty and staff assignments.       The court thus retained

jurisdiction under the consent decree and reserved the option to

re-evaluate the District’s position in one year.

     Based on our extensive review of the record on appeal and the

parties’ briefs, we perceive no reversible error of fact or law,

and therefore affirm the ruling of the district court.

AFFIRMED.